Order denying motion to vacate certiorari order and dismiss the proceeding affirmed, with ten dollars costs and disbursements. While the verification of the petition by the petitioner before his son, who is a member of the board of zoning appeals of the town of Islip and one of the appellants, is not to be commended, it was, in our opinion, at most a mere irregularity and did not render the petition void or deprive the court of jurisdiction of the proceeding. (Heidelberger v. Heidelberger, 196 App. Div. 626; Vreelandv. Pennsylvania Tanning Co., 130 id. 405.) Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.